DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-35, 38-39, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavinka et al. (US 7,077,559) and further in view of Bungay et al. (US 2008/0186802).

Regarding claim 34 Hlavinka et al. discloses a tissue processing device, comprising: a processing container for containing raw tissue  (See Hlavinka Figs. 1-8 wherein the processing container is a bag 35 fully capable of holding raw tissue); a platform onto which the processing container is attached  (See Hlavinka Figs. 1-8 wherein the processing container 35 is attached to a platform 23);
 an impact arm; and a motor that drives the impact arm such that the impact arm articulates up and down, making physical contact with the processing container;.  (See Hlavinka Figs. 1-8 wherein there is an impact arm 24 which is driven by a motor 28 such that it articulates up and down via linkage 29 to physically contact the processing container.)
In regards to limitations directed to the contents of the bag, i.e. raw tissue, and generating mechanical impacts that break down raw tissue and release stem cells.  It is noted that such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of handling such materials and being used to release stem cells therefrom to some extent via the mechanical impact and mixing imparted by the arm, i.e. such as by mixing enzymatic digestion materials which release stem cells from tissue upon contact and mixing therewith. See MPEP 2114 and 2115.

Hlavinka et al. does not specifically disclose the motor being a variable speed motor.

Bungay et al. discloses a device for mixing biological content of bags by utilizing an impact arm driven by a motor which has the speed thereof controlled by a controller, i.e. the motor is a variable speed motor.(See Bungay Abstract and [0042])

It would have been obvious to one of ordinary skill in the art at the time of filing provide a controlled variable speed motor as described by Bungay et al. in the device of Hlavinka et al. because such a variable speed motor is known in the art to be provided in such mixing devices and allows greater control over the mixing of the contents of a bag as would be desirable in the device of Hlavinka et al.

Regarding claim 35 modified Hlavinka discloses all the claim limitations as set forth above as well as the device wherein the motor drives the up and down articulation of the impact arm at a rate between 0 and 30,000 rpm.  (See Hlavinka et al.
 And Bungay [0042] wherein the speed, i.e. RPM, of the motor is controlled, and such may be at a rate of 0 when the motor is not running.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
As the motor cost of operation and mixing speed and amount are variables that can be modified, among others, by adjusting said RPM of said motor, with said operation cost and mixing speed and amount both increasing as the RPMs are increased, the precise RPM of said motor would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed RPM of said motor cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the RPMs of the motor in the apparatus of modified Hlavinka to obtain the desired balance between the operation cost and the mixing speed and amount (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore it is noted that such limitations are directed to intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art since the prior art is fully capable of performing such actions. See MPEP 2114

Regarding claim 38 modified Hlavinka discloses all the claim limitations as set forth above as well as the device wherein the processing container is a bag. (See Hlavinka Figs. 1-8 wherein the processing container is a bag 35)

Regarding claim 39 modified Hlavinka discloses all the claim limitations as set forth above as well as the device wherein the bag comprises an outlet in fluid connection with the interior of the container.  (See Hlavinka Figs. 1-8 wherein the processing container is a bag 35 wherein the bag has a plurality of ports 37 which are in fluid connection with the interior of the container may be inlets and/or outlets depending on use)

Regarding claim 42 modified Hlavinka discloses all the claim limitations as set forth above as well as the device wherein the bag comprises more than one outlet in fluid connection with the interior of the container.  (See Hlavinka Figs. 1-8 wherein the processing container is a bag 35 wherein the bag has a plurality of ports 37 which are in fluid connection with the interior of the container may be inlets and/or outlets depending on use)

Regarding claim 43 modified Hlavinka discloses all the claim limitations as set forth above as well as the device wherein the bag further comprises an inlet in fluid connection with the interior of the container. (See Hlavinka Figs. 1-8 wherein the processing container is a bag 35 wherein the bag has a plurality of ports 37 which are in fluid connection with the interior of the container may be inlets and/or outlets depending on use)

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

In response to applicant's argument it is noted that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case applicant does not point out any structural differences between the cited prior art and the claimed device or refute the examiner’s interpretation of the structural elements of the cited prior art.  Applicant also does not refute that the prior art devices are capable of performing the claimed intended uses but appears to argue that the examiner has not taken official notice and that the invention as envisioned by applicant performs such intended uses more effectively.  It is noted that the devices of the cited prior art are fully capable of generating “mechanical impacts that break down the raw tissue and release stem cells”  The prior art devices are fully capable of holding raw tissue, i.e. they are polymeric bags designed for holding biological materials,  and as described the devices generate mechanical impacts on the side of the bag to effect mixing of the bag contents.  Such mechanical impacts and mixing of contents generate forces and allow contact between tissue and digestion enzymes which release stem cells from the said raw tissue”.  Such enzymatic digestion releases stem cells from tissue when said enzymes are made to contact tissue, i.e. the enzymes are mixed with tissue.  Thus the devices of the cited prior art are fully capable of providing mechanical impacts on the side of the bag that break down the tissue and release stem cells via mixing with the enzymes.  Furthermore it is noted that depending upon the nature of the tissue and stem cells the device is fully capable of releasing some amount of stem cells from loose tissue via only the mechanical impacts.
Applicant appears to argue that the envisioned device releases stem cells more quickly than the cited prior art but it is noted that the claims do not recite any language regards how quickly, effectively, or efficiently such releasing of stem cells occurs. The claims also utilize no language which prohibit the prior art from utilizing enzymes or mixing actions.
Also see MPEP 2114 where it is noted that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"
In this case applicant has not proven or even provided any argument that the cited prior art is incapable of performing the claimed actions for the reasons stated by the examiner above.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing no mixing of materials during mechanical impact) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to applicant’s arguments with respect to unexpected results it is noted that such evidence provided are not commensurate in scope with the claimed invention.  The claims do not require any 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799